MEMORANDUM OPINION
PER CURIAM.
This is an original proceeding in which Sherill E. Daniels has petitioned this court for a writ of habeas corpus seeking his release from his confinement in the state penitentiary where he is confined under judgment and sentence entered on September IS, 1967, in the District Court of Oklahoma County, Case No. 32948, sentencing Petitioner to six years for the crime of second degree burglary after former conviction of a felony. In support of his application for relief Petitioner alleges that he was denied an appeal as an indigent, that the evidence used against him at his trial was the result of an illegal search and seizure, that he was denied the effective representation of counsel although he was represented by a public defender, and that there were procedural errors at his trial which should be reviewed on appeal.
We note from a review of the records of this court that Petitioner filed an application for an appeal out of time in Case No. A-14,568 and such an appeal was granted by this Court on February 7, 1968. This appeal of Petitioner’s conviction in Oklahoma County for second degree burglary after former conviction of a felony is now pending before this court as Case No. A-14,846 in which no determination has yet been made. Petitioner also filed Case No. A-14,586 for a writ of habeas corpus ad prosequendum in which he sought a speedy trial on a charge of receiving stolen property which was pending against him. This case, No. A-14,586, was dismissed due to the fact that Petitioner had not filed for such relief in the district court as required by law. Next Petitioner filed the instant proceeding, Case No. A-14,877 for a writ of habeas corpus challenging the validity of his conviction in Oklahoma County for second degree burglary after former conviction.
From a review of the instant petition it is apparent that the grounds that are urged as a basis for granting relief are in essence matters which can be and will be considered *527by this Court in the appeal of his conviction, Case No. A-14,846. There would be no reason for us at this time to consider the allegations of Petitioner since the same will be dealt with in the appeal of his conviction.
Therefore, we find that there is no reason for further consideration of the instant application for writ of habeas corpus and the same is hereby denied. Writ denied.
This application was assigned to the Referee, Mr. Penn Lerblance, by the Presiding Judge of this Court. The foregoing findings of fact and conclusions of law were submitted by the Referee and approved and adopted by the Court.